Citation Nr: 0204116	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  88-17 021	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to restoration of a 100 percent evaluation for 
manic-depressive reaction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1977 rating decision of the 
Regional Office (RO) that reduced the 100 percent evaluation 
that had been in effect since November 3, 1972 for the 
veteran's service-connected psychiatric disorder to 70 
percent, effective March 1, 1978.  By rating action dated in 
April 1978, the RO denied the veteran's claim for a total 
rating based on individual unemployability due to service-
connected disability.  The veteran appealed these 
determinations to the Board which, in a January 1979 
decision, denied the claims for an increased rating for 
manic-depressive reaction and for a total rating based on 
individual unemployability due to service-connected 
disability.  Pursuant to 38 U.S.C.A. § 7103(b) (West 1991 & 
Supp. 2000), in October 2001, reconsideration of the Board's 
decision was ordered.  Accordingly, this decision will 
replace the January 1979 Board decision and constitute the 
final Board decision in this matter.

The Board points out that reconsideration of the Board's 
February 1990 decision that denied an increased rating for 
manic-depressive reaction was also ordered in October 2001.  
In light of the decision below which restores the 100 percent 
evaluation for manic-depressive reaction effective March 1, 
1978, the Board points out that its February 1990 decision is 
thereby subsumed by this determination.  The Board further 
notes that the propriety of any interim rating assigned by 
the RO is subject to appeal by the veteran.  

In addition, in view of the determination to restore the 100 
percent evaluation effective March 1, 1978, the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability is moot.


FINDINGS OF FACT

1.  By rating action dated in December 1977, the RO reduced 
the 100 percent evaluation in effect for manic-depressive 
reaction to a 70 percent evaluation, effective March 1, 1978.

2.  Material improvement of the veteran's service-connected 
psychiatric disability under the ordinary conditions of life 
had not been demonstrated at the time of the December 1977 
rating action.


CONCLUSION OF LAW

Restoration of the 100 percent evaluation for manic-
depressive reaction is warranted.  38 C.F.R. §§ 3.343(a), 
3.344 (including as in effect in 1978).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges the enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. Sections 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), and recently 
promulgated VA regulations which implement the Act, (66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. Sections 3.102, 3.156(a), 3.159 and 3.326).  However, 
these provisions are inapplicable in a case such as this, 
which involves consideration under the evidence and law in 
effect at a certain prior time.  See Livesay v. Principi, No. 
00-51 (U.S. Vet. App. Aug. 30, 2001) (en banc).   Moreover, 
the notice provisions of the VCAA have been met inasmuch as 
the veteran and his representative have set forth argument 
consistent with the governing law and regulations in this 
case.

Factual background

The veteran was hospitalized by the Department of Veterans 
Affairs (VA) in November 1972 following a transfer from a 
State facility where he had been diagnosed with 
schizophrenia, paranoid type.  According to his mother's 
petition to a court, the veteran had been exhibiting 
unpredictable emotions and acting strangely.  It was reported 
that he had gone into a fit of rage during which he tried to 
kill his father.  It was also noted that he had cut both of 
his wrists in 1971.  It was stated that the veteran had 
alternating periods including many high episodes along with 
periods of extreme depression.  On admission, the veteran was 
described as oriented, coherent, relevant and in fair 
contact.  He was soft-spoken, somewhat reticent in 
conversation and stated that he was playing a "wait and see 
game."  He demonstrated nothing really psychotic at the 
time.  The diagnosis was manic-depressive illness, manic 
type, in partial remission.  It was indicated that his stress 
was moderate in degree, and involved the break-up of his 
marriage, disappointment concerning a promotion at his place 
of employment, and the use of drugs.

By rating decision dated in January 1973, the RO granted 
service connection for manic-depressive reaction and assigned 
a 100 percent evaluation effective November 3, 1972.  

A hospital summary received in February 1973 reveals that the 
veteran was hospitalized by the VA from November 1972 to 
January 1973.  In addition to the information summarized 
above, it was noted that the veteran claimed that he was a 
secret agent and was testing his friends in order to 
determine who were the "real" ones.  It was further 
indicated that he attended a hearing and was placed under 
full commitment, but his mother invited him to live with her.  
It was noted that the veteran was considered competent and 
employable.  

A March 1973 rating decision confirmed and continued the 100 
percent rating for the veteran's service-connected 
psychiatric disability.

On VA psychiatric examination in January 1974, it was noted 
that the veteran was unable to provide a detailed account of 
his history mainly because of his massive denial and his 
difficulties recollecting what had happened to him in the 
past.  He stated that his main problem was that he had a 
great deal of difficulty relating himself to other people.  
He reported that he was self-conscious.  He maintained that 
people seemed different and looked cold.  He claimed that he 
did not know how to communicate with people.  

On mental status evaluation, the veteran was mildly confused, 
somewhat indifferent and very vague and evasive in explaining 
himself throughout the interview.  He was irritable on 
occasion, but denied having any depressive feeling.  He was 
cooperative and attentive toward the examiner.  There was no 
psychomotor retardation or agitation noted.  He was verbally 
productive and spontaneous, however, his progression of 
thought was somewhat vague and, at times, went into 
circumstantiality.  No looseness of associations was noted.  
His affect was considered irritable with appropriateness.  
His mood was that of helplessness, insecurity and uncertainty 
about his future.  He denied having any psychotic aberration, 
but vaguely remembered having some hallucinations and 
delusions when he was high on drugs.  He was unable to 
remember anything during his hospitalization.  It was 
indicated that the veteran had been using massive denial in 
his unconscious defense mechanism.  He denied having any 
suicidal ideations or depression symptoms.  The veteran was 
oriented to time, place and person.  His memory appeared to 
be all right, except for his amnesic experiences.  His 
proverb interpretation was somewhat concrete.  He had 
superficial insight and his judgment appeared to be 
preserved.  The diagnosis was manic-depressive reaction, good 
remission.  

The examiner commented that the veteran's vocational 
inadaptability would be considered moderate and his social 
inadaptability would be considered severe.  He added that the 
veteran was free of psychotic problems, but that he had a 
tendency to utilize massive denial regarding his problems.  

By rating action dated in March 1974, the 100 percent 
evaluation for the veteran's service-connected psychiatric 
disorder was confirmed and continued.

The veteran was afforded a psychiatric examination by the VA 
in November 1975.  He described several hospitalizations, 
including in 1971, and indicated that he had discontinued the 
medication that had been prescribed.  He also noted that he 
had not received further psychiatric treatment.  He related 
that he experienced depression at intervals, but that he did 
not have the rapid switch of mood between elation and 
depression.  He stated that his mood was rather steadily 
maintained.  The veteran reported that he had worked as a 
bartender, but quit about one month prior to the examination.  
He indicated that he was unemployed.  

On mental status evaluation, the veteran was calm, coherent, 
relevant and cooperative.  His verbal productivity was 
average.  There was no thinking disorder.  His affect was 
appropriate.  The veteran denied depression.  He was oriented 
to time, place and person.  There was no impairment in 
intellectual functioning.  The diagnosis was schizophrenic 
episode.  The examiner commented that the veteran's condition 
was in partial remission.  He noted that the veteran's 
lifestyle was that of withdrawal from society.  He opined 
that the veteran's vocational and social adaptability were 
moderately impaired and that his prognosis was fair to poor.  

In a rating decision dated in December 1975, the RO confirmed 
and continued the 100 percent evaluation in effect for the 
veteran's psychiatric disability.  The RO held that 
improvement had been shown, but that permanency had not been 
established.

Another VA psychiatric examination was conducted in November 
1977.  The veteran stated that he had been hyper his entire 
life.  He indicated that he had trouble relaxing.  He added 
that he had not received any psychiatric treatment since 
1973.  He noted that the longest he had worked was for a 
furniture moving company during the summer of 1977, but that 
he quit because the work was too heavy.  He reported that he 
refinished furniture.  A mental status evaluation disclosed 
that the veteran was casually dressed.  He had mild evidence 
of anxiety.  No other abnormality of affect was noted.  He 
had no particular evidence of pressure of speech.  There was 
no circumstantiality or looseness in his associations.  No 
evidence of psychotic ideation was present.  The veteran 
denied true hallucinations.  He was oriented and functioning 
within the normal range of intelligence.  No evidence of 
organicity was present.  He was able to do simple 
calculations and to do proverb interpretation adequately.  
The diagnosis was manic-depressive reaction in fair remission 
with some residual evidence of anxiety.  

The examiner commented that the veteran was sane and 
competent.  He concluded that the veteran had a mild to 
moderate degree of vocational inadaptability and a mild to 
moderate degree of social inadaptability on the basis of his 
manic-depressive reaction.  The examiner added that from the 
material available, it appeared that lifelong factors were 
present in the veteran's case, and were still causing some 
degree of social and vocational inadaptability.  He also 
stated that the veteran's present emotional and neurologic 
status had remained about the same or was gradually improving 
since the time he was hospitalized in the early 1970's.  
Finally, he related that the veteran indicated that he saw no 
need for any type of psychiatric treatment, but he believed 
that the veteran could benefit from supportive psychotherapy.

Based on the examination findings summarized above, the RO, 
by rating action dated in December 1977, reduced the 
evaluation assigned for manic-depressive reaction to 70 
percent, effective March 1, 1978.  

Analysis 

The Board notes that it had previously framed the issue as 
involving the evaluation of the veteran's psychiatric 
disability, rather than whether a reduction was warranted.  
The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that it is erroneous for the VA 
to characterize a claim contesting a reduction in a rating in 
that manner.  See Snyder v. Gober, 14 Vet. App. 154 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  That alone, 
however, is not dispositive and the Court must look beyond 
the characterization of the issue to determine whether the 
decision considered the relevant evidence as well as the 
pertinent laws and regulations governing reductions.  See 
Johnson v. West, 11 Vet. App. 240, 241-242.

Under 38 C.F.R. § 3.343(a), including as in effect at the 
time of the rating reduction, total disability ratings when 
warranted by the severity of the condition and not granted 
purely because of hospital, surgical or home treatment, or 
individual unemployability will not be reduced, in the 
absence of clear error, without examination showing material 
improvement in physical or mental condition.  Examination 
reports showing material improvement must be evaluated in 
conjunction with all the facts of record, and consideration 
must be given particularly to whether the veteran attained 
improvement under the ordinary conditions of life, i.e., 
while working or actively seeking work or whether the 
symptoms had been brought under control by prolonged rest, or 
generally, by following a regimen which precludes work, and, 
if the latter, reduction from total disability ratings will 
not be considered pending reexamination after a period of 
employment (3 to 6 months).  

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and Department of Veterans Affairs regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those in which payments were 
authorized or continued will not be used as a basis of 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement, e.g., manic-depressive or 
other psychotic reaction, will not be reduced on any one 
examination except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Moreover, though material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a) (including as in effect at the time of 
the rating reduction).

The provisions of paragraph 38 C.F.R. § 3.344(a) apply to 
ratings which have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities 
which have not become stabilized and are likely to improve.  
Reexamination disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  
38 C.F.R. § 3.344(c).
It is not disputed in this case that the 100 percent rating 
assigned for the veteran's service-connected psychiatric 
disability had been in effect for more than five years at the 
time of the December 1977 rating decision that reduced the 
evaluation to 70 percent.  In order to uphold the reduction 
of the 100 percent evaluation, the evidence must establish 
that there was sustained material improvement in the 
veteran's condition under the ordinary conditions of life, 
that is, while working or actively seeking work.  38 C.F.R. 
§ 3.343(a).  A comparison will be made between the 
examination upon which the 100 percent rating was assigned or 
confirmed and the examination upon which the reduction was 
based.  Tucker v. Derwinski, 2 Vet. App. 201, 204 (1992) (per 
curiam).  A conclusion that material improvement was 
demonstrated cannot be made in this case.

The Board notes that the veteran's 100 percent rating was 
confirmed by the RO in a March 1974 rating action and this 
was predicated on the findings of a VA psychiatric 
examination conducted in January 1974.  At that time, the 
findings showed that the veteran was using denial.  He was 
described as having a helpless and insecure mood.  The 
examiner opined that the veteran had moderate vocational 
inadaptability and severe social inadaptability.  The 
evidence that was considered at the time of the December 1977 
rating decision that reduced the 100 percent evaluation 
reflected a continuity of similar symptoms and medical 
findings.  On VA psychiatric examination in November 1975, 
the veteran's vocational and social adaptability was 
moderately impaired.  While the VA examiner reported in 
November 1977 only mild evidence of anxiety, no looseness of 
associations, and no indication of psychotic ideation, 
significantly, the examiner characterized the veteran as 
having mild to moderate social and vocational inadaptability.  
Although there apparently was some improvement in the 
veteran's social adaptability, the examiner commented that 
the veteran's emotional status had remained about the same or 
had only gradually improved since the 1970's.  Further, the 
RO made no finding that the veteran's description of 
refinishing furniture was a hobby or work, when the veteran 
reported no current employment.  The clinical evidence also 
showed the veteran was recommended for psychiatric treatment 
not obtained by the veteran because he did not believe such 
was needed.  These findings were not shown to have been 
considered by the RO in conjunction with the provisions of 38 
C.F.R. §§ 3.343 and 3.344.

The veteran notes that the Court has held that the failure to 
consider and apply the provisions of 38 C.F.R. § 3.343(a), if 
applicable, renders a rating decision void ab initio, as not 
in accordance with the law.  Dofflemyer v. Derwinski, 2 Vet. 
App. 277, 282 (1992).

In this case, as shown by the medical evidence reported 
above, the Board finds that the 100 percent schedular 
evaluation was reduced when the evidence did not show 
sustained material improvement.  There is no indication in 
the December 1977 rating decision that the RO considered the 
provisions of 38 C.F.R. § 3.343(a).  The RO failed to find 
demonstration of sustained material improvement in the 
veteran's disability had been shown.  This failure cannot be 
cured by subsequent examination or action by the VA.  Rather, 
the Board must look only to the evidence of record at the 
time of the reduction, and determine whether that action was 
appropriate.  In this case, the Board finds that the RO 
failed to consider, as required, the provisions of 38 C.F.R. 
§§ 3.343(a) and 3.344.  Accordingly, restoration of the 100 
percent schedular rating for manic-depressive reaction is 
warranted, effective March 1, 1978.



ORDER

The veteran's 100 percent evaluation for manic-depressive 
reaction is restored, effective March 1, 1978, and the 
benefit sought on reconsideration is granted.  


			
	G. H. SHUFELT 	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



			
	JOHN E. ORMOND, Jr. 	MARK F. HALSEY 
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	BARBARA B. COPELAND 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

